Barnard, P. J.
William Maden in his lifetime was the owner of tenements Nos. 290 and 292 Fulton street, in the city of Brooklyn. The owner gave authority verbally to D. M. Corbett to rent the property. Corbett, in April, 1884. rented the property to the defendant for an annua) rent of $3,500, payable monthly in advance. William Maden died in Cuba in August, 1884, leaving a will by which he devised the property to certain infants for whom the plaintiff is guardian. Corbett continued to collect the rents after Maden’s death, and the defendant paid the rent in ignorance of the fact that the owner was dead. The question presented is whether or not the payments made to Corbett after Maden’s death are good. The general rule is that an agency is revoked by the death of the principal. This rule has been before the court of appeals in the case of Weber v. Bridgman, 113 N. Y. 604, 21 N. E. Rep. 985, and upheld. The court says that there can be no agent when there is no principal, and that, to legalize a payment made to an agent after the principal’s death, the agent must have an interest independent of the principal, and not destroyed by his death. No sucli standing upon the part of the agent is disclosed. He was a mere agent to receive rents and pay them over, and, while he may be assumed to have been entitled to a commission upon the collection, it is not to be doubted but that the principal had full power to terminate the agency against the agent’s wishes, at any time. No proof is given that the agent had made any repairs or had paid any taxes which he was entitled to be paid out of the rents. The case seems to shovv an ordinary agency to collect rents and pay them over to the principal. The judgment should be affirmed, with costs. All concur.